Exhibit 23.1 July 9, 2015 Consent of Independent Auditor We hereby consent to the incorporation by reference in this registration statement on Form F-3 of Crescent Point Energy Corp. (the “Corporation”) of our report dated March 10, 2015, relating to the consolidated financial statements, which comprise the consolidated balance sheet as at December 31, 2014 and December 31, 2013 and the consolidated statements of comprehensive income, changes in shareholders’ equity and cash flows for the years ended December 31, 2014 and December 31, 2013 and the effectiveness of internal control over financial reporting for the Corporation as of December 31, 2014, which appears in the Corporation’s Annual Report on Form 40-F for the year ended December 31, 2014, filed with the Securities and Exchange Commission (the “SEC”) on March 11, 2015 and as amended by the Form 40-F/A filed with the SEC on May 7, 2015. We also consent to reference to us under the heading “Experts”, which appears in such registration statement and within the Annual Information Form incorporated by reference through the Corporation’s annual report on Form 40-F and Form 40-F/A. /s/ PricewaterhouseCoopers LLP Chartered Professional Accountants PricewaterhouseCoopers LLP, Chartered Accountants venue SW, Suite 3100, Calgary, Alberta, Canada T2P 5L3 T: +1 , F: +1 , www.pwc.com/ca “PwC” refers to PricewaterhouseCoopers LLP, an Ontario limited liability partnership, which is a member firm of PricewaterhouseCoopers International Limited, each member firm of which is a separate legal entity.
